DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s amendments filed on 04/26/2022. Claims 1-4, 6-7, 25-28, 30-35, and 37 have been amended. Claims 8-24 have been cancelled. Claims 1-7 and 25-37are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 25-37 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Khan et al, (US20150178723) “Khan”

Regarding claim 1, Khan teaches: 
A method for managing life cycle states of security domain elements on a computing device, the method comprising, by the computing device: 
	receiving commerce credential data from a remote subsystem (e.g. financial institution subsystem), wherein: (Fig. 5, [0028])
	the commerce credential data is associated with a user (e.g. Fig. 1, end-user electronic device) of the computing device, and (Fig. 5, [0021], [0028])
	when a life cycle state of a security domain element associated with the commerce credential data is in an activated state on a memory of the computing device, the security domain element enables transactions, using the commerce credential data, to be performed with the remote subsystem; ([0040])
	in response to receiving a first request to deactivate the security domain element
	updating, on the memory, the life cycle state of the security domain element from the activated state to a deactivated state; ([0053])
	in response to receiving a second request to perform a transaction using the commerce credential data while in the deactivated state;
	denying the transaction even when the remote subsystem is unaware of the deactivated state; and in response to establishing a connection with the remote subsystem associated with the commerce credential data: ([0053])
	informing the remote subsystem of the deactivated state, and P30347US1/29850US.12Response to Office Action dated January 26, 2022Application No. 15/275,003providing at least a portion of the commerce credential data to the remote subsystem ([0050])
	In regards to CRM claim 25 and System claim 32, claims 25 and 32 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 2, Khan teaches:  The method of claim 1, wherein 
	the first request is received locally on the computing device via a user interface for managing at least the commerce credential data (Fig. 5, Element 510)
	In regards to CRM claim 26 and System claim 33, claims 26 and 33 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Khan teaches: The method of claim 1, wherein 
	the first request is generated by the computing device in response to detecting at least one condition occurring on the computing device (Claim 4)
	In regards to CRM claim 27 and System claim 34, claims 27 and 34 correspond generally to method claim 3, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 4, Khan teaches: The method of claim 1, wherein 
	the first request is received, from a second computing, in conjunction with a remote instruction to update the life cycle state from the activated state to the deactivated state (Claim 4)
	In regards to CRM claim 28 and System claim 35, claims 28 and 35 correspond generally to method claim 4, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 5, Khan teaches: The method of claim 1,wherein the
deactivated state of the security domain element is irreversible (Claim 6, [0041])
	In regards to CRM claim 29 and System claim 36, claims 29 and 36 correspond generally to method claim 5, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 6, Khan teaches: The method of claim 1, further comprising: 	wherein the first request is received when the computing device is not communicably coupled with the remote subsystem (Claim 10)
	In regards to CRM claim 30 and System claim 37, claims 30 and 37 correspond generally to method claim 6, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Khan teaches: The method of claim 1, wherein 
	the at least a portion of the commerce credential data is generated by the computing device subsequent to receiving the commerce credential data ([0036])	
	In regards to CRM claim 31 and System claim 38, claims 31 and 38 correspond generally to method claim 7, and recite similar features in method form, and therefore are rejected under the same rationale.

Response to Arguments
	Applicant argues on pages 9 and 10 of the response that neither Haggerty nor Marcovecchio teach the required elements of the claims. 
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant’s arguments are moot as neither Haggerty nor Marcovecchio are being used as prior art. Prior art that is more closely related to the instant application (i.e. Khan) has been found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Brudnicki (US9317704) –Establishing Trust in a Software Application, Charrat (US10169754) – Method and System for NFC Transactions, Chinoy (US8740067) – Secondary Verification, Cho (US9697515) – Mobile Terminal and Method for performing NFC Payment, Desai (US9886691) – Deploying and Issuer-Specific Secure Wallet, Fisher (US83327272) – Transactions Using A NFC Device; Jacob (US8756461) - Dynamic tracing of thread execution within an operating system kernel]. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685       
                                                                                                                                                                                                 /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685